Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,9,11,14,30-32,37-44, and 48-50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nory et al. (US Application 2011/0205978, hereinafter Nory).

Regarding claims 1, 14,30,43, Nory discloses a method, an apparatus (Figs. 1, 3), comprising:
at least one processor (inherent features of items 101-104); and at least one memory including computer program code, the at least one memory and the computer program code configured (inherent features of items 101-104), with the at least one processor, to cause the apparatus to:
 linking, by a network node (101,102)  in a wireless network, search spaces, used by a user equipment (103,104) to monitor a control channel for control information for the user equipment, to an on-duration period of a discontinuous reception cycle, wherein resources of one or both of time-frequency resources or periodicity resources for the search spaces are modified via the linking over the on- duration period(Abstract, [0022],[0034]-[0037], which recite monitoring a search space during on active time of a discontinuous cycle); and 
configuring, by the network node, the user equipment so the user equipment implements the modified resources during the on-duration period as the user equipment searches the search spaces (Abstract, [0022], [0034]- [0037], which recite an activation message considered as implement the modified resources claimed by the instant application).  
Regarding claims 2, 31, Nory discloses the method of claim 1, wherein: the linking further comprises specifying one or more rules to link the search spaces to the on-duration period; and the configuring comprises sending by the network node indication of the one or more rules to link the search spaces to the on-duration period toward the user equipment (Abstract, [0022], [0034]- [0037]).  
Regarding claim 9, Nory discloses the method of claim 1, wherein: the linking comprises specifying one or more rules to prioritize control resource set configurations; and the configuring comprises configuring the user equipment with control resource set configurations based on the specified one or more rules (Abstract, [0022], [0034]- [0037]).    
Regarding claim 11, Nory discloses the method of claim 1, wherein: the linking further comprises configuring two or more search spaces and control resource set configurations; and the configuring, by the network node, the user equipment comprises switching between the two or more search spaces and control resource set configurations based on one or more timers (Abstract, [0022], [0034]- [0037]).    
Regarding claim 32, Nory discloses the apparatus of claim 31, wherein specifying one or more rules to link the search spaces to the on-duration period comprises specifying one or more control resource set configuration and adaptation rules (Abstract, [0022], [0034]- [0037]).     
Regarding claim 33, Nory discloses the apparatus of claim 32, wherein the specified one or more control resource set configuration and adaptation rules are one or more rules on control resource set configuration for time-frequency reduction as a function of the on-duration period (Abstract, [0022], [0034]- [0037]).     
Regarding claim 37, Nory discloses the apparatus of claim 31 wherein specifying rules comprises adjusting one or more adaptation rules to consider active data transmission (Abstract, [0022], [0034]- [0037]).  
Regarding claim 38, Nory discloses the apparatus of claim 30, wherein: the linking comprises specifying one or more rules to prioritize control resource set configurations; and the configuring comprises configuring the user equipment with control resource set configurations based on the specified one or more rules (Abstract, [0022], [0034]- [0037]).    
Regarding claim 39, Nory discloses the apparatus of claim 38, wherein specifying one or more rules to prioritize control resource set configurations further comprises one or more of the following: during the on-duration period, a largest and most frequent configuration is prioritized; at a beginning of the on-duration period, the largest and most frequent configuration is prioritized; or in response to several rules being deemed necessary, configuring by the network node the user equipment to apply a given one of the one or more rules(Abstract, [0022], [0034]- [0037]).     
Regarding claim 40, Nory discloses the apparatus of claim 30, wherein: the linking further comprises configuring two or more search spaces and control resource set configurations; and the configuring, by the network node, the user equipment comprises switching between the two or more search spaces and control resource set configurations based on one or more timers (Abstract, [0022], [0034]- [0037]).     
Regarding claim 41, Nory discloses the apparatus of claim 30, wherein the linking further comprises adapting switching one or more timers based on whether there is or is not recent data transmission (Abstract, [0022], [0034]- [0037]).    
Regarding claim 42, Nory discloses the apparatus of claim 30, wherein the linking further comprises adjusting a switching timer to consider active data transmission (Abstract, [0022], [0034]- [0037]).    
Regarding claim 44, Nory discloses the apparatus of claim 43, wherein: the receiving configuration comprises receiving indication of the one or more rules to link the search spaces to the on-duration period; and the monitoring comprises monitoring by the user equipment the search spaces that are modified based on the one or more rules over the on-duration period (Abstract, [0022], [0034]- [0037]).    
 	Regarding claim 48, Nory discloses the apparatus of claim 44, wherein receiving indication of the one or more rules comprises receiving indication of one or more search space periodicity and adaptation rules (Abstract, [0022], [0034]- [0037]).    
  	Regarding claim 49, Nory discloses the apparatus of claim 48, wherein the one or more search space periodicity and adaptation rules define different search space periodicity at different times during the on-duration period (Abstract, [0022], [0034]- [0037]).    
Regarding claim 50, Nory discloses the apparatus of claim 44 , wherein: the receiving configuration comprises receiving one or more adaptation rules to consider active data transmission; and the monitoring by the user equipment the modified search spaces over the on-duration period comprises monitoring the search spaces that are modified based on the one or more adaptation rules and considering active data transmission (Abstract, [0022], [0034]- [0037]).    
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461